DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 7/9/21.  Claims 1, 4, and 7 have been amended.  Claims 2 and 5 have previously been canceled. No claims have been added.  Claims 1, 3-4, and 6-7 have been considered as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previously pending rejection under 35 U.S.C. § 101 is not withdrawn in response to Applicant's claim amendments.  Examiner submits that while a system including at least one processor is provided, there is no positive recitation of how the system transforms or changes the nature of the claim into something patent-eligible.

Response to Arguments
Regarding Applicant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and reiterates that the claims, even as amended, are not drawn to patent eligible subject matter.
Regarding Applicant’s arguments drawn to the subject matter that is inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract, 
Regarding Applicant’s arguments that the claimed subject matter includes limitations that represent integration of abstract idea into a practical application because an additional element reflects an improvement in the functioning of a computer, or an improvement to another technology or technological field, Examiner respectfully disagrees. Although the invention teaches of implementing the claimed features on a particular system comprising a processor for executing the technical features, there is also no physical transformation or improvement to the technology that would be more than the idea of itself. In the current language, the claim is merely implemented or executed using a processor and therefore does not improve upon the 
Finally, regarding Applicant’s arguments that the claimed subject matter achieves significantly more in terms of determining the size value only if the sum of the dynamic weightages of the location is more than the location threshold and terminating the process if the sum of the location weightages is less than the location threshold, Examiner further submits that this language is not claimed in its entirety in the current claim set. Therefore, these particular arguments are moot, as only what is explicitly claimed in the claim language should be considered during prosecution. In view of this interpretation, Examiner submits that the unique features and advancements of Applicant’s inventions are in fact not inextricably tied to computer technology as they do not require a computer nor do they make improvements to the computer technology.
For at least these reasons, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. 
Applicant's arguments with respect to the rejection of claims 1, 3-4, and 6-7 under 35 U.S.C. § 102 have been considered but are moot in view of the new ground(s) of rejection.  Regarding Applicant's argument that the cited references do not teach of all the limitations as argued and amended, Forman et al. (US Patent 7,437,338 B1, 
As described previously, Examiner submits that regarding the claim language drawn to the span value is determined by analysing a time span between the one or more recorded instances for the entity based on parameters that include average time between two recorded instances for the entity, a weightage assigned to each recorded instance for the entity based on specific time when each instance for the entity is received, or a combination thereof, Examiner relies again on Reimer to teach of this element. As described previously, Reimer teaches of the aggregation of the collected usage events, in particular the presentation of aggregated data for a driver including at least total trips, number of calls made, number of calls received, number of text messages sent, and number of text messages received over a period of time (see at least col. 7, line 63-col. 8, line 6; and col. 8, lines 24-42 and Fig. 4, 5). Furthermore, Reimer teaches of trigger events that analyze characteristics or collection of cell phone usage events, including at least the time and date range, an event type, a frequency of an event or a frequency of a number of events, duration of a single event, and the relative proximity in terms of time and distance between the usage event and a risk event, specifically including event information drawn to event type, frequency, duration for a single event or a plurality of events (col. 9, lines 4-48). Given the broad nature of the claim language, Examiner submits that at least these teachings of Reimer teach of the determining of the span value by analyzing the time span between the one or more recorded instances where Reimer teaches of the relative proximity in terms of at least time between events. Reimer also teaches of the element drawn to analyzing a time 
Regarding the additional arguments drawn to the newly amended limitation, Examiner relies upon Forman to teach of said limitations, as described in the art rejection. Examiner submits that Forman teaches of categorizing cases and further computing quantification measures for each category which are used in a trend analysis. The trend analysis determines whether issues associated with the category are worsening or improving and whether some action should be taken with respect to the category to reduce the quantification measures associated with the category. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 4 and 7 recite(s) a method, a system, and a computer readable medium for automating 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of automating decision making for instances recorded within an organization, by specifically “receiving a list of one or more pre-defined categories tagged with one or more decisions of the organization…”, “receiving and recording one or more instances for an entity”, “analysing the one or more recorded instances…”, “performing a comparison…”, “tagging the one or more instances to the one or more pre-defined categories…”, and “determining automatically, a decision for the organization…”. The limitations of at least “analysing the one or more received instances…” and “performing a comparison…” are drawn to performing calculations on the received instances to analyze the information to determine a decision for the organization, which is drawn to the abstract idea grouping of Mathematical Concepts (i.e. mathematical relationships, mathematical formulas or equations, mathematical calculations). Furthermore, the limitations of at least “receiving and recording one or more instances for an entity”, “analysing the one or more recorded instances…”; and “determining automatically, a decision for the organization…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, 
Regarding claims 3 and 6, the dependent claims do not include any additional elements that constitute statutory matter. Specifically, claims 3 and 6 include limitations that as drafted, are drawn to performing calculations regarding determining the size value, which is drawn to the abstract idea grouping of Mathematical Concepts (i.e. mathematical relationships, mathematical formulas or equations, mathematical calculations). Furthermore, the dependent claims recite steps that together with the independent claims are accomplishing the overall process of automated decision making, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the claims recite an abstract idea.
 to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the automating decision making for instances recorded within an organization as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riemer et al. (US Patent 9,055,407 B1, herein Riemer) in view of Forman et al. (US Patent 7,437,338 B1, herein Forman).
As per claim 1, Riemer teaches of a method for automating decision making for instances recorded within an organization, the method comprising of:
receiving a list of one or more pre-defined categories tagged with one or more decisions of the organization along with a span threshold, a location threshold and a size threshold for each of the one or more pre-defined categories of one or more instances (col. 9, lines 4-18 which describes the ability to send alerts to one or more users based on specific triggers, such as usage events or risk events; and col. 9, lines 29-48 which describes how the program can perform other activities such as creating, managing and operating an employee or drier recognition/remediation program, where employees or drivers are rewarded, reprimanded or remediated based on information captured for a driver, where if an employee or driver should be rewarded, the program can issue a message to the driver based on the appropriate level of cell phone usage data and alternatively if the user data indicates that the employee/driver  
receiving and recording one or more instances for an entity; analysing the one or more recorded instances for the entity to determine a span value, a location value and a size value of each instance, wherein the one or more recorded instances are analysed to determine if an instance is received for the entity for a first time or the instance is a repeated instance for the entity, wherein the span value is determined by analysing time span between the one or more recorded instances for the entity based on parameters that include average time between two recorded instances for the entity, a weightage assigned to each recorded instance for the entity based on specific time when each instance for the entity is received, or a combination thereof, wherein the location value is determined by computing a dynamic weight to one or more locations based on frequency of the one or more instances received from the one or more locations, and wherein the dynamic weight includes increasing or decreasing weightage to a location based on categorized instances from specific locations (col. 2, lines 58-65 which describes the identification of the driver by using a driver’s name, cell phone number, internet address associated with a mobile device, vehicle ID, driver ID, etc.; and col. 7, lines 7-33 and Fig. 3 which describes representing mobile phone usage events and determining if such usage events represent risk events, where the usage data includes the event type such as a call made, the time and date of the event and the duration of the event, which is then combined with the event location, etc.; and col. 7, line 63-col. 8, line 6 which describes presenting cell phone usage events by aggregating various usage events in terms of the mean, medium, and average of cell phone usage events for a single driver over a period of time such as an over an entire day, over an entire week, etc.; and col. 8, lines 24-42 and Fig. 4, 5 which describes the aggregated data for a driver including drivers name, cell phone number, total trips, total average mileage per trip, total mileage, total duration of trips, number of calls made, number of calls received, average call duration, total call duration, number of text messages sent, number of text messages received…graphical formats include percentage of distracted 
performing a comparison of (i) the span value, the location value and the size value of the one or more instances, with (ii) a corresponding span threshold, a corresponding location threshold, and a corresponding size threshold associated with the one or more pre-defined categories stored in a memory; tagging the one or more instances to the one or more predefined categories based on the comparison; and determining automatically, a decision for the organization based on the one or more instances tagged to the one or more pre-defined categories (col. 9, lines 4-48 which describes specific triggers for sending alerts to users, where the triggers can be based on usage events, risk events, criteria including a time and date range, a cell usage event type, a frequency of an event or frequency of number of events, duration of a single event, the relative proximity in terms of time and distance between a cell phone usage event and a risk event, total duration of a number of events, duration of a number of events over a period of time, etc.; as well as how the program can perform other activities such as creating, managing and operating an employee or driver recognition/remediation program, where employees or 
However, Examiner submits that Riemer fails to explicitly teach of determining the size value only if the sum of the dynamic weightages of the location is more than the location threshold. Forman teaches of providing information regarding a trend based on output of a categorizer, specifically including: analysing the one or more recorded instances for the entity to determine a span value, a location value and a size value of each instance, wherein the location value is determined by computing a dynamic weight to one or more locations based on frequency of the one or more instances received from the one or more locations, wherein the dynamic weight includes increasing or decreasing weightage to a location based on categorized instances from specific locations, and wherein the size value is determined only if sum of the dynamic weightages of the location is more than the location threshold; and determining automatically, a decision for the organization based on the one or more instances tagged to the one or more pre-defined categories (abstract which describes identifying at least one case within a category, where cases from a data set are allocation in plural bins and quantification measures are computed for cases belonging to the category based on output from the categorizer; and col. 3, 
Riemer teaches of generation and utilization of a database of cell phone usage events. Forman teaches of providing information regarding a trend based on output of a categorizer, specifically including determining location values and dynamic weights based on categorized instances from specific locations and further determining size value if the dynamic weightages of the location is more than the location threshold. Both references are drawn to managing a database of event information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As per claim 4, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Riemer et al. (US Patent 9,055,407 B1, herein Riemer) discloses the steps are performed by a system (col. 2, lines 28-48).
As per claim 7, it refers to a non-transitory computer readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Riemer et al. (US Patent 9,055,407 B1, herein Riemer) discloses the steps are performed by a program storage device readable by one or more machines, tangibly embodying a program of instructions executable by the machines (col. 2, lines 28-48).

As per claim 3, Riemer in view of Forman discloses all the elements of claim 1, and Riemer further teaches wherein the size value is determined by analysing quantity of the one or more instances recorded (col. 7, lines 7-33 and Fig. 3 which describes representing mobile phone usage events and determining if such usage events represent risk events, where the usage data includes the event type such as a 
As per claim 6, it refers to the system of claim 4 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grady Smith, et al. (US 2017/0236081 A1) teaches of system and methods for processing information regarding relationships and interactions to assist in making organizational decisions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683